PUTNAM, Circuit Judge.
Except as is stated herein, this petition involves the same questions as were involved in the petition of the Fletcher Company in the same case disposed of according to our opinion passed down on December 26, 1908 (166 Fed. 782), and therefore, except as otherwise stated herein, the same judgment will be entered.
A portion of the material and supplies furnished by this petitioner was delivered to the vessel in New Jersey and incorporated into it, but they were contracted for in New York. As the incorporation of supplies and materials into a vessel is the pith and substance of the equity underlying a lien, the locus of the making of the contract is immaterial, if they were incorporated into the vessel, especially if it was the intention and expectation of the parties, when the contract was made, that they would be so incorporated, and especially if the party furnishing the material and supplies delivered them aboard the vessel, or as near thereto as convenience required. All these conditions were satisfied in this instance, so that the petitioner’s lien extends to all these materials and supplies, although contracted for in New York.
Other materials and supplies were contracted for in New York and delivered there while the vessel was in those waters and subject to the jurisdiction of the state of New York. So far as they are concerned, there is not enough alleged in the petition to bring the case within the statutes of that state.
As the court is informed that the proceeding on the petition of the Fletcher Company will be appealed, it seems useless and unwise to put the parties to the expense of proceeding before a master at the present time.
Therefore the only order at present will be as follows:
0 Ordered, that on application of petitioner, to be made at such future time as seems suitable therefor, there will be-an interlocutory judgment sustaining the petition in part, in accordance with the opinion passed down this 10th day of March, 1909, and for a master accordingly.